119 Ga. App. 324 (1969)
167 S.E.2d 213
SIMPSON
v.
WAGES et al.
44181.
Court of Appeals of Georgia.
Argued January 7, 1969.
Decided February 13, 1969.
Rehearing Denied March 7, 1969.
Powell, Goldstein, Frazer & Murphy, Wayne Shortridge, Ronald Stallings, for appellant.
Carley & Ramsay, George H. Carley, for appellees.
QUILLIAN, Judge.
Code Ann. § 109A-3-118 (e) (Ga. L. 1962, pp. 156, 245) provides: "Unless the instrument otherwise specifies two or more persons who sign as maker, acceptor or drawer or indorser and as a part of the same transaction are jointly and severally liable even though the instrument contains such words as `I promise to pay.'" Where as in the case sub judice there is a negotiable instrument containing the words "we promise to pay" and signed by three parties, absent any specific provision to the contrary, the three co-makers are jointly and severally liable under the provisions of this Code section. Ghitter v. Edge, 118 Ga. App. 750 (2) (165 SE2d 598). See Official Comment, 2 U. L. A.  U. C. C., § 3-118 (e), p. 54; 4 Encyc. of Ga. Law, Commercial Code § 146, pp. 251, 252. Hence, an action against two of the three co-makers on the note was sustainable even though the other co-maker was dismissed as a party defendant. The trial judge erred in directing a verdict for the two defendants and overruling the plaintiff's motion for a new trial.
Judgment reversed. Felton, C. J., and Pannell, J., concur.